United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Bruceton Mills, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2037
Issued: January 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2006 appellant filed a timely appeal of the August 23, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied his claim for an
employment-related traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained a right medial meniscus tear while in the
performance of duty on November 2, 2005.
FACTUAL HISTORY
On March 26, 2006 appellant, a 52-year-old medical officer, filed a claim alleging that he
injured his right knee at work on November 2, 2005. He struck his knee “hard” against an “iron
gate” while responding to an emergency in the prison’s special housing unit. Appellant’s
supervisor, Dr. Herman E. Branson, witnessed the incident, noting that appellant struck his knee

while responding to an emergency in the special housing unit. Appellant characterized his
condition as an anterior cruciate ligament (ACL) injury, which was reportedly evident by x-ray.
He continued to work following the November 2, 2005 incident.
Appellant indicated that Dr. Branson examined him on November 2, 2005. An
employing establishment injury assessment report noted objective evidence of right knee pain
and swelling. The assessed condition was right knee “pain” and appellant was advised to apply
ice for the first 24 hours and take 500 milligrams of Tylenol as needed. The injury was
described as requiring “minor first aid.” A December 1, 2005 x-ray report of the knee showed a
deepening of the femoral condylar sulcus suggesting ACL injury, but otherwise negative.
Approximately six months after the November 2, 2005 incident, appellant obtained a
right knee magnetic resonance imaging (MRI) scan. The April 27, 2006 MRI scan report noted a
clinical history of “[r]ight knee pain status post blunt trauma one week ago.” The MRI scan was
interpreted a revealing multiple tears within the medial meniscus, a torn anterior cruciate
ligament, a Grade 1 sprain of the medial collateral ligament and other noted defects within the
medial and lateral tibial plateau.
Dr. John L. Albrigo, a Board-certified orthopedic surgeon, examined appellant on
May 25, 2006. He reported that appellant had injured his right knee at work in November 2005
when he was running at significant speed and struck his right knee with considerable force
against an iron gate. According to Dr. Albrigo, appellant experienced marked discomfort at the
time, with some swelling. The acute phase of the injury gradually subsided but appellant
continued to experience pain with activities of daily living, especially ascending and descending
stairs. Dr. Albrigo diagnosed right medial meniscus tear, possible ACL injury and degenerative
arthritis. He explained that the degenerative arthritis was probably post-traumatic or aggravated
by trauma. Dr. Albrigo further noted that appellant did not have any arthritic symptoms or other
discomfort prior to the injury of November 2, 2005. He recommended right knee arthroscopic
surgery, which he later performed on June 23, 2006.
On June 22, 2006 the Office medical adviser reviewed the record and advised that the
mechanism of injury -- a direct impact contusion-type injury to an iron gate -- was not consistent
with an ACL tear, a medial collateral ligament tear or tears of the medial meniscus. He noted
that, by bumping his knee in November 2005, appellant would have sustained a contusion from
which he should have recovered within a few days. The medical adviser added that this would
be consistent with appellant’s ability to continue working, which he did for approximately five
months following the November 2, 2005 incident. The medical adviser further explained that it
was “extremely unlikely” that appellant could have sustained multiple meniscus tears as a result
of bumping his knee.1
In a decision dated July 7, 2006, the Office found that the medical evidence did not
establish that appellant’s knee condition was related to the accepted November 2, 2005 incident.

1

The medical adviser advised against approving the scheduled arthroscopic surgery.

2

Appellant requested reconsideration on July 17, 2006. The Office received records from
appellant’s June 23, 2006 hospitalization, including Dr. Albrigo’s operative report.2 Also
submitted were follow-up treatment reports dated June 27 to July 13, 2006. Effective July 24,
2006, Dr. Albrigo released appellant to light duty, sedentary work for a period of two months,
after which he could resume regular work. Appellant submitted medical literature regarding the
signs, symptoms and causes of meniscal tears and the various treatment options. In a July 17,
2006 letter, Harold Boyles, Hazelton Penitentiary’s Assistant Health Services Administrator,
indicated that appellant worked in a limited capacity after his knee injury. Mr. Boyles noted that
appellant was required to work at a desk to see his patients and was instructed not to do any
running. Appellant was permitted to wear a knee brace and that several nurses and physician’s
assistants were provided to assist appellant in managing patients.
In a decision dated August 23, 2006, the Office reviewed the merits of the claim, but
denied modification of the July 7, 2006 decision.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred.5 The second component is whether the employment

2

Dr. Albrigo performed a right knee partial medial meniscectomy.

3

5 U.S.C. § 8101 et seq.

4

20 C.F.R. § 10.115(e), (f) (1999); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background of the claimant. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be
considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty and must
be supported by medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors. Id.
5

Elaine Pendleton, 40 ECAB 1143 (1989).

3

incident caused a personal injury.6 An employee may establish that an injury occurred in the
performance of duty as alleged but fail to establish that the disability or specific condition for
which compensation is being claimed is causally related to the injury.7
ANALYSIS
Appellant claimed that his right medial meniscus tear occurred at work on November 2,
2005 when he struck is knee against an iron gate. While there is evidence confirming that
appellant struck his right knee at work on November 2, 2005, the initial treatment report
indicated that he required only minor first aid and his knee condition was characterized as right
knee “pain.” At the time he was advised to apply ice for the first 24 hours and take Tylenol as
needed and follow up if necessary. A December 1, 2005 x-ray report of the knee showed a
deepening of the femoral condylar sulcus suggesting an ACL injury. However, this report did
not specify which knee had been examined nor did it include a history of injury.
Approximately five months passed where appellant did not seek further medical
treatment and he continued to work.8 In late April 2006, appellant’s primary care physician
referred him for a right knee MRI scan, which revealed, among other things, multiple tears of the
medial meniscus. The April 27, 2006 MRI scan report noted a clinical history of “[r]ight knee
pain status post blunt trauma one week ago.” There was no reference to the incident of
November 2, 2005. The record does not contain information about a 2006 injury which appears
to have occurred only a week before appellant went for an MRI scan. The medical relationship
between the 2005 incident and the 2006 incident is not identified or discussed.
Dr. Albrigo attributed the diagnosed degenerative arthritis and right torn meniscus to the
November 2, 2005 employment incident. He saw appellant for the first time on May 26, 2006 -almost seven months after the November 2, 2005 incident and also subsequent to the 2006 blunt
trauma incident. The only explanation Dr. Albrigo provided regarding causal relationship was
that appellant advised him he did not have any arthritic symptoms or other discomfort prior to
the incident of November 2, 2005. The fact that appellant was asymptomatic prior to the injury
is not, by itself, sufficient to support causal relationship.9 Furthermore, Dr. Albrigo’s
characterization of the November 2, 2005 incident is not entirely consistent with appellant’s prior
description of the event. Neither the November 2, 2005 injury assessment report nor the
March 22, 2006 claim form describe appellant as “running at significant speed” or striking his
knee “with considerable force….” In fact, there is no other mention of appellant running at the
time of the November 2, 2005 incident.
6

John J. Carlone, 41 ECAB 354 (1989).

7

Shirley A. Temple, 48 ECAB 404, 407 (1997). The fact that the etiology of a disease or condition is unknown or
obscure does not relieve an employee of the burden of establishing a causal relationship by the weight of the medical
evidence nor does it shift the burden of proof to the Office to disprove an employment relationship. Judith J.
Montage, 48 ECAB 292, 294-95 (1997).
8

There is evidence that appellant received accommodations at work following the November 2, 2005 incident,
however, this information does not specifically address the cause of appellant’s right knee meniscus tear.
9

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

4

The Board finds the medical evidence of record insufficient to establish that appellant’s
torn right meniscus was the result of the November 2, 2005 employment incident. Initial reports
indicated that appellant sustained only a minor injury and the x-ray taken approximately one
month after the November 2, 2005 incident revealed no evidence of a right meniscal tear.
Additionally, the right knee MRI scan obtained on April 27, 2006 referenced a subsequent event:
“blunt trauma one week ago” and did not specifically mention the November 2, 2005 incident.
Finally, Dr. Albrigo relied on an inaccurate history of injury and his opinion on causal
relationship appears to have been based on appellant’s representation that he was asymptomatic
prior to the November 2, 2005 incident. As such, the record is devoid of medical opinion that
adequately explains how the described mechanism of injury on November 2, 2005 caused
multiple tears to appellant’s right meniscus. Accordingly, the Office properly denied appellant’s
claimed right knee meniscus tear as employment related.
CONCLUSION
The Board finds that appellant failed to establish that his surgically-repaired torn right
meniscus was causally related to the November 2, 2005 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

